Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1, 8 and 15 filed 12/12/2022 have been amended. Claims 1-20 are pending and have been rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2022 has been entered.
 

Response to Arguments
Applicant’s arguments filed 12/12/2022, with respect to 101 Rejection of claims 15-20 have been fully considered and are persuasive.  The 101 Rejection of claims 15-20 has been withdrawn. 

Applicant’s arguments with respect to independent claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-8, 9, 13-15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Publication 2015/0378995), hereinafter ‘Brown’ in view of Sitrick (U.S. Publication 2012/0284642), hereinafter ‘Sitrick’.
	As to claim 1, Brown discloses a computer-implemented method comprising:  	presenting content to a plurality of user devices participating in a communication session (Brown, see [0085], presenting material to other users during an online meeting);  	receiving, by a server, annotations to the content from a plurality of users of the plurality of user devices during the communication session (Brown, see [0044], the online meeting server shares video content and audio content among participants, wherein the participants are able to view visual content, as well as inject comments and ask questions to form a collaborative exchange even though the participants. See [0064], online meeting server controls a set of databases where notes are added); 	transmitting instructions to a user device of the plurality of user devices to cause the user device to receive personal annotations from a user of the user device by causing the user device to switch between a first mode in which the annotations are automatically uploaded to the server and stored by the server and a second mode in which the personal annotations are stored locally on the user device to prevent access of the personal annotations by other user devices of the plurality of user devices (Brown, see [0071], the document information and the public notes and private notes are stored locally on the client apparatus as well as remotely on the online meeting server apparatus. See [0081], each user is able to add public notes and private notes to the document, wherein access to these notes can be managed by the client apparatus, the online meeting server apparatus, or both (e.g., via access privileges, etc.)). 	Brown is silent to selecting a subset of one or more users; and  	providing, to the plurality of user devices, the annotations associated with the subset of one or more users to cause the plurality of user devices to display the annotations of the subset of one or more users. 	Sitrick discloses selecting a subset of one or more users (Sitrick, see [0141], enabling at least one user of the plurality of users to select which of the users are selected to have their respective annotations selected for use in generating the display presentation);  	providing, to the plurality of user devices, the annotations associated with the subset of one or more users to cause the plurality of user devices to display the annotations of the subset of one or more users (Sitrick, see [0100], the annotations as integrated into an updated combined display provided to multiple selected users for all to see concurrently with the ongoing voice and/or video-conference discussion in the shared document); 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Sitrick in order to further modify the method for manages notes pertaining to a document during an online meeting from the teachings of Brown with the method for collaboration with selective display of user input annotations among members from the teachings of Sitrick.
 	One of ordinary skill in the art would have been motivated because it would allow users to separately and concurrently modify as a group a core graphical image (Sitrick – 0003).10Vora 	As to claim 2, Brown in view of Sitrick discloses everything disclosed in claim 1. Sitrick further discloses disabling the annotations associated with the subset of one or more users from display by the plurality of user devices (Sitrick, see [0143], selectively enable and selectively disable utilizing of selected ones of the plurality of users said respective annotations in generating the display presentation provided for viewing to at least one of the plurality of users); selecting a different subset of one or more users (Sitrick, see [0194], selection logic is included that permits at least one of the users' to selectively choose which of the other users within the group are the selected ones (users) to have their annotations presented to other users); and providing, to the plurality of user devices, the annotations associated with the different subset of one or more users to cause the plurality of user devices to display the annotations of the different subset of one or more users (Sitrick, see [0195], annotations made by members of a respective said separate group are communicated only amongst the respective said members of the respective said separate group).

 	As to claim 6, Brown in view of Sitrick discloses everything disclosed in claim 1. Brown further discloses wherein the annotations include one or more of: a typewritten annotation, a freehand annotation, and a highlighting annotation (Brown, see [0094], other users are able to see public notes while the contributing user is typing the public notes (typewritten annotation). See [0051], after the user adds a public note, the text becomes highlighted in the view to indicate to the user that there is a note). 	As to claim 7, Brown in view of Sitrick discloses everything disclosed in claim 1. Brown further discloses wherein a user device of an administration provides input to cause the instructions to be transmitted to the user device of the plurality of user devices to cause the user device to receive personal annotations from the user of the user device (Brown, see [0069-0070], the user can access a set of files which are stored locally on the client apparatus. The computer program product stores a set of instructions to control one or more operations of the client apparatus. See [0072], a user can add, as private notes, personal notes to a presentation such as a slide show or document under review, and incorporate private notes).
 	As to claim 8, Brown discloses an apparatus comprising:  	one or more computer processors (Brown, fig. 6, processing circuitry (e.g., set of processors));  	a network interface configured to enable network communications (Brown, see [0057], communications can be copper-based or wireless (i.e., IP-based, cellular, Bluetooth, combinations thereof, and so on). See [0097], interaction amount the users in a meeting are done via a server infrastructure over the intranet/internet);  	one or more computer readable storage media (Brown, see [0061], computer readable storage media); and 	program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (Brown, see [0061], the computer program product has a non-transitory and non-volatile computer readable medium which stores a set of instructions to control one or more operations of the online meeting server apparatus), the program instructions comprising instructions to:  	presenting content to a plurality of user devices participating in a communication session (Brown, see [0085], presenting material to other users during an online meeting);  	receiving, by a server, annotations to the content from a plurality of users of the plurality of user devices during the communication session (Brown, see [0044], the online meeting server shares video content and audio content among participants, wherein the participants are able to view visual content, as well as inject comments and ask questions to form a collaborative exchange even though the participants. See [0064], online meeting server controls a set of databases where notes are added); 	transmitting instructions to a user device of the plurality of user devices to cause the user device to receive personal annotations from a user of the user device by causing the user device to switch between a first mode in which the annotations are automatically uploaded to the server and stored by the server and a second mode in which the personal annotations are stored locally on the user device to prevent access of the personal annotations by other user devices of the plurality of user devices (Brown, see [0071], the document information and the public notes and private notes are stored locally on the client apparatus as well as remotely on the online meeting server apparatus. See [0081], each user is able to add public notes and private notes to the document, wherein access to these notes can be managed by the client apparatus, the online meeting server apparatus, or both (e.g., via access privileges, etc.)). 	Brown is silent to select a subset of one or more users; and  	provide, to the plurality of user devices, the annotations associated with the subset of one or more users to cause the plurality of user devices to display the annotations of the subset of one or more users; 	However, Sitrick discloses select a subset of one or more users (Sitrick, see [0141], enabling at least one user of the plurality of users to select which of the users are selected to have their respective annotations selected for use in generating the display presentation); and  	provide, to the plurality of user devices, the annotations associated with the subset of one or more users to cause the plurality of user devices to display the annotations of the subset of one or more users (Sitrick, see [0100], the annotations as integrated into an updated combined display provided to multiple selected users for all to see concurrently with the ongoing voice and/or video-conference discussion in the shared document). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Sitrick in order to further modify the method for manages notes pertaining to a document during an online meeting from the teachings of Brown with the method for collaboration with selective display of user input annotations among members from the teachings of Sitrick.
 	One of ordinary skill in the art would have been motivated because it would allow users to separately and concurrently modify as a group a core graphical image (Sitrick – 0003).10Vora 	As to claim 9, Brown in view of Sitrick discloses everything disclosed in claim 8. Sitrick wherein the program instructions further comprise instructions to: disable the annotations associated with the subset of one or more users from display by the plurality of user devices (Sitrick, see [0143], selectively enable and selectively disable utilizing of selected ones of the plurality of users said respective annotations in generating the display presentation provided for viewing to at least one of the plurality of users); select a different subset of one or more users (Sitrick, see [0194], selection logic is included that permits at least one of the users' to selectively choose which of the other users within the group are the selected ones (users) to have their annotations presented to other users); and provide, to the plurality of user devices, the annotations associated with the different subset of one or more users to cause the plurality of user devices to display the annotations of the different subset of one or more users (Sitrick, see [0195], annotations made by members of a respective said separate group are communicated only amongst the respective said members of the respective said separate group).
 	As to claim 13, Brown in view of Sitrick discloses everything disclosed in claim 8. Brown further discloses wherein the annotations include one or more of: a typewritten annotation, a freehand annotation, and a highlighting annotation (Brown, see [0094], other users are able to see public notes while the contributing user is typing the public notes (typewritten annotation). See [0051], after the user adds a public note, the text becomes highlighted in the view to indicate to the user that there is a note). 	As to claim 14, Brown in view of Sitrick discloses everything disclosed in claim 8, but is silent to wherein a user device of an administration provides input to cause the instructions to be transmitted to the user device of the plurality of user devices to cause the user device to receive personal annotations from the user of the user device (Brown, see [0069-0070], the user can access a set of files which are stored locally on the client apparatus. The computer program product stores a set of instructions to control one or more operations of the client apparatus. See [0072], a user can add, as private notes, personal notes to a presentation such as a slide show or document under review, and incorporate private notes).
 	As to claim 15, Brown discloses computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:  	presenting content to a plurality of user devices participating in a communication session (Brown, see [0085], presenting material to other users during an online meeting);  	receiving, by a server, annotations to the content from a plurality of users of the plurality of user devices during the communication session (Brown, see [0044], the online meeting server shares video content and audio content among participants, wherein the participants are able to view visual content, as well as inject comments and ask questions to form a collaborative exchange even though the participants. See [0064], online meeting server controls a set of databases where notes are added); 	transmitting instructions to a user device of the plurality of user devices to cause the user device to receive personal annotations from a user of the user device by causing the user device to switch between a first mode in which the annotations are automatically uploaded to the server and stored by the server and a second mode in which the personal annotations are stored locally on the user device to prevent access of the personal annotations by other user devices of the plurality of user devices (Brown, see [0071], the document information and the public notes and private notes are stored locally on the client apparatus as well as remotely on the online meeting server apparatus. See [0081], each user is able to add public notes and private notes to the document, wherein access to these notes can be managed by the client apparatus, the online meeting server apparatus, or both (e.g., via access privileges, etc.)). 	Brown is silent to select a subset of one or more users;  	provide, to the plurality of user devices, the annotations associated with the subset of one or more users to cause the plurality of user devices to display the annotations of the subset of one or more users; and 	However, Sitrick discloses select a subset of one or more users (Sitrick, see [0141], enabling at least one user of the plurality of users to select which of the users are selected to have their respective annotations selected for use in generating the display presentation); and  	provide, to the plurality of user devices, the annotations associated with the subset of one or more users to cause the plurality of user devices to display the annotations of the subset of one or more users (Sitrick, see [0100], the annotations as integrated into an updated combined display provided to multiple selected users for all to see concurrently with the ongoing voice and/or video-conference discussion in the shared document). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Sitrick in order to further modify the method for manages notes pertaining to a document during an online meeting from the teachings of Brown with the method for collaboration with selective display of user input annotations among members from the teachings of Sitrick.
 	One of ordinary skill in the art would have been motivated because it would allow users to separately and concurrently modify as a group a core graphical image (Sitrick – 0003).
10Vora 	As to claim 16, Brown in view of Sitrick discloses everything disclosed in claim 15. Sitrick wherein the program instructions further cause the computer to: disable the annotations associated with the subset of one or more users from display by the plurality of user devices (Sitrick, see [0143], selectively enable and selectively disable utilizing of selected ones of the plurality of users said respective annotations in generating the display presentation provided for viewing to at least one of the plurality of users); select a different subset of one or more users (Sitrick, see [0194], selection logic is included that permits at least one of the users' to selectively choose which of the other users within the group are the selected ones (users) to have their annotations presented to other users); and provide, to the plurality of user devices, the annotations associated with the different subset of one or more users to cause the plurality of user devices to display the annotations of the different subset of one or more users (Sitrick, see [0195], annotations made by members of a respective said separate group are communicated only amongst the respective said members of the respective said separate group).

 	As to claim 20, Brown in view of Sitrick discloses everything disclosed in claim 15, wherein the annotations include one or more of: a typewritten annotation, a freehand annotation, and a highlighting annotation (Brown, see [0094], other users are able to see public notes while the contributing user is typing the public notes (typewritten annotation). See [0051], after the user adds a public note, the text becomes highlighted in the view to indicate to the user that there is a note).

Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Publication 2015/0378995), hereinafter ‘Brown’ in view of Sitrick (U.S. Publication 2012/0284642), hereinafter ‘Sitrick’ and Park et al. (U.S. Publication 2013/0309648), hereinafter ‘Park’.
 	As to claim 3, Brown in view of Sitrick discloses everything disclosed in claim 1, but is silent to wherein the users include an administrator, and wherein the subset of one or more users is selected based on input by the administrator. 	However, Park discloses wherein the users include an administrator, and wherein the subset of one or more users is selected based on input by the administrator (Park, see [0014], plurality of students connected to the teacher device in a group unit, wherein the teacher is the group leader. See [0512], teacher can select student selectively to share screen with some students). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Sitrick and Park in order to further modify the method for manages notes pertaining to a document during an online meeting from the teachings of Brown with the method for collaboration with selective display of user input annotations among members from the teachings of Sitrick and the method for interactive class support and education management is provided from the teaching of Park.
 	One of ordinary skill in the art would have been motivated because it would allow to share content from the group leader device with students (Park – 0039).
 	As to claim 4, Brown in view of Sitrick and Park discloses everything disclosed in claim 3. Park further discloses providing, to a user device of the administrator, the annotations of the plurality of users in response to receiving annotations to the content from the plurality of users (Park, [0297], a teacher device displays an assignment list. See [0315], the students write answers within a note (i.e., annotation) region 1 by using an electronic pen).
 	As to claim 5, Brown in view of Sitrick in view of Park discloses everything disclosed in claim 3. Park further discloses receiving from a user device of the administrator an indication of a particular user of the plurality of users that is responsible for each annotation (Park, see [0507], the teacher device receives an input of a text and user's handwriting and displays the received text and user's handwriting on a screen).

 	As to claim 10, Brown in view of Sitrick discloses everything disclosed in claim 8, but is silent to wherein the users include an administrator, and wherein the subset of one or more users is selected based on input by the administrator. 	However, Park discloses wherein the users include an administrator, and wherein the subset of one or more users is selected based on input by the administrator (Park, see [0014], plurality of students connected to the teacher device in a group unit, wherein the teacher is the group leader (i.e., administrator). See [0512], teacher can select student selectively to share screen with some students).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Sitrick and Park in order to further modify the method for manages notes pertaining to a document during an online meeting from the teachings of Brown with the method for collaboration with selective display of user input annotations among members from the teachings of Sitrick and the method for interactive class support and education management is provided from the teaching of Park.
 	One of ordinary skill in the art would have been motivated because it would allow to share content from the group leader device with students (Park – 0039).
 	As to claim 11, Brown in view of Sitrick and Park discloses everything disclosed in claim 10. Park discloses wherein the program instructions further comprise instructions to: provide, to a user device of the administrator, the annotations of the plurality of users in response to receiving annotations to the content from the plurality of users (Park, [0297], a teacher device displays an assignment list. See [0315], the students write answers within a note (i.e., annotation) region 1 by using an electronic pen).
 	As to claim 12, Brown in view of Sitrick discloses everything disclosed in claim 10. Park discloses wherein the program instructions further comprise instructions to:
receive from a user device of the administrator an indication of a particular user of the plurality of users that is responsible for each annotation (Park, see [0507], the teacher device receives an input of a text and user's handwriting and displays the received text and user's handwriting on a screen).

As to claim 17, Brown in view of Sitrick discloses everything disclosed in claim 15, but is silent to wherein the users include an administrator, and wherein the subset of one or more users is selected based on input by the administrator.
However, Park discloses wherein the users include an administrator, and wherein the subset of one or more users is selected based on input by the administrator (Park, see [0014], plurality of students connected to the teacher device in a group unit, wherein the teacher is the group leader. See [0512], teacher can select student selectively to share screen with some students). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Sitrick and Park in order to further modify the method for manages notes pertaining to a document during an online meeting from the teachings of Brown with the method for collaboration with selective display of user input annotations among members from the teachings of Sitrick and the method for interactive class support and education management is provided from the teaching of Park.
 	One of ordinary skill in the art would have been motivated because it would allow to share content from the group leader device with students (Park – 0039).

 	As to claim 18, Brown in view of Sitrick and Park discloses everything disclosed in claim 17, wherein the program instructions further cause the computer to: provide, to a user device of the administrator, the annotations of the plurality of users in response to receiving annotations to the content from the plurality of users (Park, [0297], a teacher device displays an assignment list. See [0315], the students write answers within a note (i.e., annotation) region 1 by using an electronic pen).
 	As to claim 19, Brown in view of Sitrick discloses everything disclosed in claim 17. Park further discloses wherein the program instructions further comprise instructions to: receive from a user device of the administrator an indication of a particular user of the plurality of users that is responsible for each annotation (Park, see [0507], the teacher device receives an input of a text and user's handwriting and displays the received text and user's handwriting on a screen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443